UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK MARVIN,

                                 Plaintiff,

                    -against-                                19-CV-11603 (LLS)

                                                             CIVIL JUDGMENT
 MARY JENNINGS; THELMA LEE; NYS
 OFFICE OF DISABILITY ASSISTANCE,

                                 Defendants.

       Pursuant to the order issued March 25, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       This judgment is to be mailed in chambers.

SO ORDERED.

 Dated:   March 25, 2020
          New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
